Citation Nr: 0101203	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased disability rating for a 
postoperative left inguinal hernia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This case comes before the Board of Veterans' Appeals (Board 
or BVA) by means of a December 1998 rating decision rendered 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a neck and right shoulder disability 
were denied and a compensable disability evaluation for a 
postoperative left inguinal hernia was denied.


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

In a statement received in December 1998, the veteran 
requested a hearing before RO personnel as well as "a 
hearing before the BVA."  While the veteran was afforded a 
hearing before a RO hearing officer in May 1999, the evidence 
does not indicate that a hearing before a Member of the Board 
was scheduled.  While the veteran indicated on an August 1999 
VA Form 9, Appeal to Board of Veterans' Appeals, that he did 
not wish a hearing before a Member of the Board, the evidence 
does not show that he withdrew his December 1998 request for 
a hearing.  Due process concerns require that the veteran be 
afforded the opportunity for such hearing.


This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he still desires a 
hearing before the Board.  If so, he 
should be asked to identify whether he 
wishes a hearing before a Member of the 
Board sitting in Washington D.C., a 
Member of the Board sitting at the RO, or 
before a Member of the Board by means of 
a videoconference hearing.  If he still 
desires a hearing, the RO should schedule 
him for such hearing in accordance with 
applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



